Exhibit 10.7.4

 

SUMMARY DESCRIPTION OF CBL & ASSOCIATES PROPERTIES, INC

DIRECTOR COMPENSATION ARRANGEMENTS

 

In November 2007, upon the recommendation of the Company’s Compensation
Committee, the Board of Directors voted to make the following adjustments to the
schedule of fees that had been in effect since January 1, 2005 governing the
cash portion of the Company’s compensation arrangements for each Director not
employed by the Company (a “Non-Employee Director”):

 

 

 

Description

Amount of Fee

Prior to

January 1, 2008

New Fees

Effective

January 1, 2008

Annual Fee for each Non-Employee Director

$27,500

$30,000

Meeting Fee for each Board, Compensation Committee, Nominating/Corporate
Governance Committee or Audit Committee Meeting Attended*

$1,500

$1,750

Monthly Fee for each Non-Employee Director Who Serves as a Member of the
Executive Committee (in lieu of Executive Committee Meeting Fees)

$750

$875

Monthly Fee for the Audit Committee Chairman*

$2,000

$2,500

Fee for each Telephonic Board or Committee Meeting

$750

$875

 

*The Non-Employee Director who serves as Chairman of the Audit Committee
receives a monthly fee in lieu of meeting fees for his participation on the
Audit Committees.

 

Each Non-Employee director also receives reimbursement of expenses incurred in
attending meetings.

 

Each fiscal year of the Company, Non-Employee Directors also receive either an
annual grant of options to purchase 1,000 shares of Common Stock having an
exercise price equal to 100% of the fair market value of the shares of Common
Stock on December 31 of such fiscal year or up to 1,000 shares of restricted
Common Stock of the Company (each as adjusted to reflect a two-for-one stock
split of our Common Stock, which was effected in the form of a stock dividend as
of June 15, 2005). The restrictions on shares of Common Stock received by the
Non-Employee Directors are set forth in the Stock Incentive Plan and provide
that such shares may not be transferred during the Non-Employee Director’s term
and for one year thereafter. Each holder of a Non-Employee Director option
granted pursuant to the above-stated arrangement has the same rights as other
holders of options in the event of a change in control. Options granted to the
Non-Employee Directors (i) shall have a term of 10 years from date of grant,
(ii) are 100% vested upon grant, (iii) are non-forfeitable prior to the
expiration of the term except upon the Non-Employee Director’s conviction for
any criminal activity involving the Company or, if non-exercised, within one
year following the date the Non-Employee Director ceases to be a director of the
Company, and (iv) are non-transferable.

 

In addition, any person who becomes a Non-Employee Director will receive an
initial grant of 1,000 shares of restricted Common Stock upon joining the Board
of Directors (as adjusted to reflect a two-for-one stock split of our Common
Stock, which was effected in the form of a stock dividend as of June 15, 2005).

 

 